Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4052




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Johnson" (2007). 2007 Decisions. Paper 1301.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1301


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                        05-4052


                           UNITED STATES OF AMERICA

                                           v.

                                   CHAD JOHNSON,

                                                     Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Crim. No. 02-cr-00619-3)
                        District Judge: Hon. Legrome D. Davis


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 8, 2007

                 Before: McKEE, AMBRO and FISHER, Circuit Judges



                                       OPINION


McKEE, Circuit Judge

      Chad Johnson appeals his conviction as well as the sentence that was imposed

following that conviction for armed carjacking and conspiracy to commit armed

carjacking. He challenges the sufficiency of the evidence and claims that the sentencing

court erred in imposing a sentencing enhancement based only upon a preponderance of
the evidence. For the reasons that follow, we will affirm.

                              I. Sufficiency of the Evidence.

       Because we write primarily for the parties, we need not recite the underlying facts

or procedural history of this case except insofar as may be helpful to our brief discussion.1

       We review the sufficiency of the evidence in the light most favorable to the

government as verdict winner. See United States v. Stanisfield, 101 F.3d 909, 911 (3d

Cir. 1996). We must sustain the conviction “if any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” United States v. Dent,

149 F.3d 180, 187 (3d Cir. 1998).

       In order to prove the offense of armed carjacking under 18 U.S.C. § 2119, the

government must establish beyond a reasonable doubt that the defendant “(1) ‘with intent

to cause death or serious bodily harm’ (2) took a motor vehicle (3) that had been

‘transported, shipped, or received in interstate or foreign commerce’ (4) ‘from the person

or presence of another’ (5) ‘by force and violence or by intimidation.’” United States v.

Lake, 150 F.3d 269, 272 (3d Cir. 1998) (quoting 18 U.S.C. § 2119).

       Here, there is no dispute about three of these elements. Johnson does not contest

that he took (or attempted to take) motor vehicles that had been transported in interstate

or foreign commerce from the presence of another.      However, he claims the evidence



       1
         At the outset we only note that, but for the potentially tragic consequences, the
actions of Johnson and his coconspirators could pass for a modern day parody of inept
cattle rustlers or a foiled stage coach robbery.

                                              2
was not sufficient to establish that he had the required intent or that he used force,

violence or intimidation.

                                  A. The Required Intent.

       Under Holloway v. United States, 526 U.S. 1, 12 (1999), the intent requirement for

armed carjacking is satisfied when “the Government proves that at the moment the

defendant demanded or took control over the driver’s automobile the defendant possessed

the intent to seriously harm or kill the driver if necessary to steal the car.” Thus, the

evidence has to be sufficient to allow a reasonable jury to conclude beyond a reasonable

doubt that Johnson intended to seriously injure or kill if otherwise unable to gain control

of the cars. Id. at 11-12. See also, United States v. Anderson, 108 F.3d 478 (3d Cir. 1997).

That intent may be established indirectly through his own actions, or through actions of

his coconspirators. See United States v. Augustin, 376 F.3d 135, 140 (3d Cir. 2004)

(finding conditional intent “to seriously harm or kill” based on the actions of a

coconspirator). The evidence here is clearly sufficient to prove that Johnson intended to

inflict serious bodily injury or death if that became necessary to gaining control of the

two cars.

       Johnson tried to steal the cars even though he believed those cars belonged to a

violent drug dealer. A jury could certainly conclude that no one would attempt to steal

cars supposedly containing very large amounts of cash from a drug dealer unless he

intended to inflict serious bodily injury or death to accomplish that objective. Johnson

refused to alter his plan when he learned that the FBI was towing the cars targeted for

                                               3
carjacking. He entered the cab of one of the tow trucks in an attempt to commandeer it

and the car it was towing. The jury could infer that Johnson would not have entered the

cab of that tow truck to steal the towed cars unless he intended to do something more than

ask if he could drive.

       The actions of Johnson’s conspirators were also relevant to his intent. See

Augustin, supra. Not content with a mere show of force, Johnson’s confederates opened

fire when the tow truck driver resisted Johnson’s attempts to gain control. Not

surprisingly, a tow truck driver and a bystander were shot in the process. Though

Johnson was apparently not armed himself, his confederates were. A reasonable jury

could certainly consider that in assessing whether he was part of a conspiracy that

intended to use deadly force to steal the two cars if that became necessary to get them.

See Nicholas v. Saul Stone & Co., 224 F.3d 179, 189 (3d Cir. 2000) (establishing aider

and abetter liability when defendant “(1) had knowledge of the principal’s . . . intent to

commit a violation of the Act; (2) had the intent to further that violation; and (3)

committed some act in furtherance of the principal’s objective”).2

       Thus, the evidence is certainly sufficient to allow the jury to conclude beyond a

reasonable doubt that Johnson had the intent required under § 2119, and Johnson’s

arguments to the contrary are without merit.

                            B. Use of Force or Intimidation.


       2
       Although the discussion in Nicholas pertained to aider and abettor liability under
18 U.S.C. § 2, our analysis there is relevant to our inquiry here.

                                               4
       The act of forcefully entering the cab of the tow truck to steal the towed cars was

also sufficient by itself to establish the use of force or intimidation. However, there is

more. As we have just noted, the coconspirators shot a truck driver and a bystander, and

one of them threatened to shoot a passenger. Any suggestion that the evidence does not

establish the use of force or intimidation is patently frivolous.

       Johnson incorrectly concludes that, because the jury acquitted him of using

firearms in relation to a crime of violence, the jury could not conclude that he used force

or intimidation as required by § 2119. See Appellant’s Br. at 23-25. However, that

argument ignores Johnson’s responsibility for the violence and intimidation of his

codefendants during the carjacking. Nicholas, supra.

       Accordingly, Johnson’s challenge to his conviction is also without merit.

                               II. Sentencing Enhancement.

       Johnson’s challenge to his sentence rests upon his claim that the District Court

erred in imposing an enhancement for the victims’ injuries based only upon a

preponderance of the evidence rather than requiring proof beyond a reasonable doubt. We

need not respond to that argument because it is now foreclosed by our recent decision in

United States v. Grier, 475 F.3d 556 (3d Cir. 2007) (en banc).

                                           III. Conclusion.

       Thus, for the reasons stated above, we will affirm the judgment of conviction and

the sentence that the District Court imposed.



                                               5